Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 25, 2019

The Court of Appeals hereby passes the following order:

A20A0650. ANGELO BERNARD BANKS v. GREGORY C. DOZIER, AS
    COMMISSIONER OF GEORGIA DEPARTMENT OF CORRECTIONS.

      On August 12, 2019, we granted prisoner Angelo Bernard Banks’s pro se
application for discretionary appeal. See Case No. A20D0018. In our order, we
directed Banks to file his notice of appeal within 10 days. On August 23, 2019 –
eleven days later – the notice of appeal was filed in superior court.
      OCGA § 5-6-35 (g) imposes a mandatory obligation on an appellant to file a
notice of appeal within ten days of the granting of a discretionary appeal. See OCGA
§ 5-6-35 (g). We note that Banks’s notice of appeal is dated August 16, 2019. But this
notice was not entered by the trial court until August 23, 2019, which is the filing
date. See Wal- Mart Stores v. Curry, 206 Ga. App. 775, 776 (426 SE2d 581) (1992)
(“‘The entry of filing by the clerk is the best evidence of the date of filing and is
presumed to be correct until the contrary is shown.’”). While we are sympathetic to
Banks’s dependence upon prison officials to handle legal mail promptly, “the proper
and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction upon the appellate court.” Davis v. State, 330 Ga. App. 711, 711 (769
SE2d 133) (2015) (punctuation omitted; emphasis supplied).
    Accordingly, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.

                                  Court of Appeals of the State of Georgia
                                  Clerk’s Office, Atlanta,____________________
                                                            11/25/2019
                                          I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.